United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



GENENTECH, INC.
1 DNA WAY
SOUTH SAN FRANCISCO CA 94080

In re Application of 					:	
XIONG et al.						:	DECISION ON PETITION
Serial No.:  16/828,408				:	UNDER CFR § 1.181
Filed:  March 24, 2020	   	  	       	:
Docket No.:  P35381-US				:


This letter is in response to the petition filed by applicant under 37 CFR § 1.144 on March 25, 2022 to request reconsideration of the Requirement for Restriction (hereinafter “Requirement”) made on June 11, 2021.


BACKGROUND 
Relevant parts of the prosecution history are summarized below.
On June 11, 2021, the following restriction was made under 35 U.S.C. § 121:

Claims 1 and 85, drawn to 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methyl-phenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydro-imidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), and/or a pharmaceutical composition thereof, classified in class 514, subclass 256 and class 544, subclass 333; 

NOTE: Claims 1 and 85 are generic for Group I.  If Group I is elected, the inventor or joint inventor must provisionally elect a species, for searching purposes and prosecution on the merits only, clearly identifying 3-((S)-7-(((S)-5-(ethoxy-carbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), or a pharmaceutical composition thereof, including a detailed explanation of: (1) what claims are readable upon the species, and (2) where the species is disclosed and/or enabled in the specification.

Claims 2, 8, and 85, drawn to Form Amorphous of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), and/or a pharmaceutical composition thereof, classified in class 514, subclass 256 and class 544, subclass 333;

NOTE: Claims 2 and 85 are generic for Group II.  If Group II is elected, the inventor or joint inventor must provisionally elect a species, for searching purposes and prosecution on the merits only, clearly identifying Form Amorphous of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), or a pharmaceutical composition thereof, including a detailed explanation of: (1) what claims are readable upon the species, and (2) where the species is disclosed and/or enabled in the specification.

Claims 2, 3, 5-7, 9, 12, 14, 17, 20, 23, 26, 27, 30, 33, 36, 37, 40, 41, 44, 45, 48, 51, 52, 54, 55, 58, 59, 62, 63, 66, 67, 69, 70, 73, 74, 76, 77, 80, 81, 84, and 85, drawn to Form A, Form B, Form C, Form D, Form E, Form F, Form G, Form H, Form I, Form J, Form K, Form L, Form M, Form N, Form O, Form P, Form Q, Form R, Form S, Form T, Form U, Form V, Form W, and/or Form X of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydro-pyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), and/or a pharmaceutical composition thereof, classified in class 514, subclass 256 and class 544, subclass 333;

NOTE: Claims 2, 3, 5, 9, 12, 14, 17, 20, 23, 27, 30, 33, 37, 41, 45, 48, 52, 55, 59, 63, 67, 70, 74, 77, 81 and 85 are generic for Group III.  If Group III is elected, the inventor or joint inventor must provisionally elect a species, for searching purposes and prosecution on the merits only, clearly identifying Form A, Form B, Form C, Form D, Form E, Form F, Form G, Form H, Form I, Form J, Form K, Form L, Form M, Form N, Form O, Form P, Form Q, Form R, Form S, Form T, Form U, Form V, Form W, or Form X of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxo-hexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), or a pharmaceutical composition thereof, including a detailed explanation of: (1) what claims are readable upon the species, and (2) where the species is disclosed and/or enabled in the specification.

Claim 88, drawn to a method for the treatment or prophylaxis of HBV infection or a disease caused by HBV infection, which method comprises administering… 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), and/or a pharmaceutical composition thereof, classified in class 514, subclass 256 and class 544, subclass 333;

NOTE: Claim 88 is generic for Group IV.  If Group IV is elected, the inventor or joint inventor must provisionally elect a species, for searching purposes and prosecution on the merits only, clearly identifying 3-((S)-7-(((S)-5-(ethoxy-carbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid of the formula (I), or Form Amorphous, Form A, Form B, Form C, Form D, Form E, Form F, Form G, Form H, Form I, Form J, Form K, Form L, Form M, Form N, Form O, Form P, Form Q, Form R, Form S, Form T, Form U, Form V, Form W, or Form X, or a pharmaceutical composition of any of the aforementioned, including a detailed explanation of where the species is disclosed and/or enabled in the specification.  Moreover, scope is restricted to one of the compound groups listed as Group I, Group II, or Group III above.

It should be noted that the Requirement inadvertently indicated that the restriction was also required under 35 U.S.C. 372. Nevertheless, the basis for the restriction set forth in the requirement correctly followed U.S. practice. Additionally, it should be noted that the numbers assigned to the different groups of inventions as stated above intentionally include two groupings for Group I, as that was how it was set forth in the Requirement on June 11, 2021.

The above inventions were indicated as being distinct, each from the other, because of the following reasons:

The following inventions are directed to related products: I and II; I and III; and II and III.  The related inventions are distinct if: (1) the inventions, as recited, are either incapable of use together or may have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions, as recited, are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions, as recited, have a materially different design, mode of operation, function, or effect [Groups I-III].  For example, Form Amorphous of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid [Group II] and Form A of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxohexahydro-imidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid [Group III] are mutually exclusive, possessing different physical properties, chemical functions, class/subclass classifications, etc.  Moreover, the inventions, as recited, do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

The following inventions are related as product and process of use: I and IV; II and IV; and III and IV.  The inventions may be shown to be distinct if either or both of the following may be shown: (1) the process for using the product, as recited, may be practiced with another materially different product or (2) the product, as recited, may be used in a materially different process of using that product.  See MPEP § 806.05(h).  In the instant case, the process for using the product, as recited, may be practiced with another materially different product.  For example, the method for the treatment or prophylaxis of HBV infection or a disease caused by HBV infection, as recited in claim 88 [Group IV], may be practiced with both Form Amorphous of 3-((S)-7-(((S)-5-(ethoxy-carbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydropyrimidin-4-yl)methyl)-3-oxo-hexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid [Group II] and Form A of 3-((S)-7-(((S)-5-(ethoxycarbonyl)-6-(3-fluoro-2-methylphenyl)-2-(thiazol-2-yl)-3,6-dihydro-pyrimidin-4-yl)methyl)-3-oxohexahydroimidazo[1,5-a]pyrazin-2(3H)-yl)-2,2-dimethylpropanoic acid [Group III], respectively.

The Restriction Requirement also stated:

Restriction for examination purposes, as indicated, is proper because all inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, and/or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; and/or (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112(a).

The Requirement for Restriction additionally set forth a requirement under 35 U.S.C. 
§ 121 for the election of a single species depending on the inventive Group elected, providing the following explanation as support for why the requirement was proper:

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, and/or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112(a).

Applicant was advised to elect a specific invention from the list reproduced above, as well as a single species within the elected invention.

On September 13, 2021, in response to the Requirement dated June11, 2021, Applicant elected the invention as set forth in Group III, claims 2, 3, 5-7, 9, 12, 14, 17, 20, 23, 26, 27, 30, 33, 36, 37, 40, 41, 44, 45, 48, 51, 52, 54, 55, 58, 59, 62, 63, 66, 67, 69, 70, 73, 74, 76, 77, 80, 81, 84, and 85, drawn to a Markush grouping of solid forms of compound (I). The election was made with traverse on the grounds that the formation of the various groups is unclear, and also because a proper basis for restriction has not been established.

On October 7, 2021, the Examiner mailed a non-final Office action. Claims 1-3, 5-9, 12, 14, 17, 20, 23, 26, 27, 30, 33, 36, 37, 40, 41, 44, 45, 48, 51, 52, 54, 55, 58, 59, 62, 63, 66, 67, 69, 70, 73, 74, 76, 77, 80, 81, 84, 85 and 88 were pending. The examiner did not find applicant’s traversal persuasive, maintaining the requirement for restriction between the different groups. Regarding the requirement for the election of a single species, the examiner extended the search to additional species on the basis that Form A was found to be free of the prior art, but nevertheless maintained the species election requirement. The Requirement was made final. Claims 1-3, 5-7, 9, 12, 14, 17, 20, 27, 30 and 85 were rejected. Claims 8, 23, 26, 33, 36, 37, 40, 41, 44, 45, 48, 51, 52, 54, 55, 58, 59, 62, 63, 66, 67, 69, 70, 73, 74, 76, 77, 80, 81, 84, and 88 were withdrawn from consideration.    
In response thereto, applicant submitted claim amendments and remarks on January 7, 2022, maintaining traversal of the Requirement for Restriction and Election of Species. 
The examiner mailed to applicant a final Office action on January 25, 2022. The examiner did not find applicant’s traversal to be persuasive, maintaining the position previously set forth. 
On March 25, 2022, applicant submitted a petition requesting a review of the Requirement for Restriction dated June 11, 2021, and made final on October 7, 2021. 

DISCUSSION

The petition and the file history have been carefully considered.
In the petition filed by Applicant on March 25, 2022, applicant states:
The June 11, 2021, Restriction Requirement appeared to divide the claims into 4 groups (styled I-IV), but was rendered unclear by at least the following aspects:
Two groups were numbered “I”.
The two groups numbered “I”, and the group numbered “II” both contained claim 85.
The group numbered “II”, and the second group numbered “I” both additionally contained claim 2.
Claim 85 was identified as “generic” for both Groups numbered “I”.
In Group “II”, which included claims 2, 3, 5-9, 12, 14, 17, 20, 23, 26, 27, 30, 33, 36, 37, 40, 41, 44, 45, 48, 51, 52, 54, 55, 58, 59, 62, 63, 66, 67, 69, 70, 73, 74, 76, 77, 80, 81, 84, and 85, the following claims were identified as being “generic”: 2, 3, 5, 9, 12, 14, 17, 20, 23, 27, 30, 33, 37, 41, 45, 48, 52, 55, 59, 63, 67, 70, 74, 77, 81, and 85.
The June 11, 2021 Restriction Requirement also called for Applicant to elect a species (for searching purposes) from the list of polymorphic forms of the compound of formula (I) recited in Claim 1.
Applicant requests the following:
The Claims groups be redefined to exclude overlapping claim scope from different groups. For example, a suggestion is to apply TWO groups as follows:

Claims 1, 2, 3, 5-9, 12, 14, 17, 20, 23, 26, 27, 30, 33, 36, 37, 40, 41, 44, 45, 48, 51, 52, 54, 55, 58, 39, 62, 63, 66, 67, 69, 70, 73, 74, 76, 77, 80, 81, 84, and 85, drawn to solid forms of compound of formula (I), wherein claims 1 and 2 are generic.
Claim 88, drawn to a method.

The election of species requirement be withdrawn, unless the Office can provide an item of prior art that discloses one or more of the specific solid forms. In the alternative, the Office should extend the search and examination to encompass Forms J – X.
A review of the Requirement of June 11, 2021 shows that the claims were restricted into 4 groups, showing two groups denoted as Group I, and one group each for Groups II and III. As to how the different groups are related, the Requirement of June 11, 2021 properly indicates that the first three groups are drawn to related products, which is addressed under MPEP § 806.05(j). In order to make a proper restriction between these three groups, considered to be related products, all three prongs set forth in MPEP 806.05(j) would need to have been met. 
MPEP 806.05(j) states:
To support a requirement for restriction between two or more related product inventions, or between two or more related process inventions, both two-way distinctness and reasons for insisting on restriction are necessary, i.e., separate classification, status in the art, or field of search. See MPEP § 808.02. See MPEP § 806.05(c) for an explanation of the requirements to establish two-way distinctness as it applies to inventions in a combination/subcombination relationship. For other related product inventions, or related process inventions, the inventions are distinct if 

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(B) the inventions as claimed are not obvious variants; and 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 802.01. 
A review of the restricted claims of August 7, 2020 shows that the subject matter of claims 2, 8, and 85 (denoted as the second Group I in the Requirement of June 11, 2021), and claims 2, 3, 5-7, 9, 12, 14, 17, 20, 23, 26, 27, 30, 33, 36, 37, 40, 41, 44, 45, 48, 51, 52, 54, 55, 58, 59, 62, 63, 66, 67, 69, 70, 73, 74, 76, 77, 80, 81, 84, and 85 (denoted as Group II in the Requirement of June 11, 2021), overlap in scope with the subject matter of claims 1 and 85 (denoted as the first Group I in the Requirement of June 11, 2021). In particular, the subject matter of the first three groups listed in the Requirement are all drawn to a solid form of the compound having formula (I). Thus, prong (A), wherein the inventions as claimed do not overlap in scope, has not been met. As a result, the restriction of the claims into the three different groups is improper. Applicant’s request to redefine the groups into two groups wherein Group I is drawn to solid forms of compound (I), and Group II is drawn to a method, is GRANTED. As the two groups denoted as Group I and the Group denoted as Group II is being rejoined, this renders Applicant’s argument regarding the lack of clarity of the Requirement of June 11, 2021 because of the two groups denoted as Group I, and the inclusion of claims 2 and 85 in different groups, moot.
The petition also requests that the Office withdraw the species election requirement unless the Office can provide an item of prior art that discloses one or more of the specific solid forms. This request is not consistent with the requirement for the election of a single disclosed species under 35 USC § 121. The Office is only required to identify a prior art that discloses one or more of the specific solid forms if the application was filed as a national stage application under 35 USC § 371, which would then follow lack of unity practice under MPEP § 1850(I). As noted in the Requirement of June 11, 2021, a requirement for the election of a single species is proper if the examiner can show that there is a search and/or examination burden for the patentably distinct species. As explained in the Requirement of June 11, 2021, the species require a different field of search, which encompasses employing different search queries. Although the species are all drawn to the structure of compound (I), the different species have different solid forms, which would result in different search queries. The requirement for the election of a single species is considered proper.
Thus the request to withdraw the requirement for the election of a single disclosed species is DENIED.

DECISION

Accordingly, the petition filed on March 25, 2022 by Applicant for review of the restriction requirement under 37 CFR § 1.144 is GRANTED-IN-PART. Specifically, the request to combine the product groups, encompassing the two groups that had been designated as Group I and the Group II from the Requirement of June 11, 2021 is GRANTED, but the request to withdraw the species election requirement is DENIED.

The two inventive groups designated as Group I, and the inventive Group designated as Group II, as set forth in the Requirement dated June 11, 2021, are hereby rejoined for examination. Since the request to withdraw the species election requirement was denied, the claims of Group I that do not read on the elected species or those species that the examiner has extended the search to include, are withdrawn pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species.

Although claims have been rejoined, the species election requirement was denied. Thus, the disposition of claims as set forth in the Final Rejection of January 25, 2022 has not been affected. Applicant will be required to respond to the Final Office Action of January 25, 2022 to avoid abandonment. The Examiner will acknowledge the amended restriction as set forth in this decision in the next Office action following Applicant’s response.

Should there be any questions about this decision please contact Scarlett Y. Goon, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-270-5241, or by facsimile sent to the general Office facsimile number, 571-273-8300.


/DANIEL M SULLIVAN/Director, Technology Center 1600